Citation Nr: 1746710	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-12 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia (including joint pain, muscle pain, sleep disturbance, and headaches,), to include as due to a medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for an undiagnosed illness (including tremors, memory/time lapse, rash, menstrual problems, and neurological issues claimed as "sciatic nerve").


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Board notes that the RO adjudicated characterized the issues on appeal as service connection for fibromyalgia, and service connection for myalgia.  The Board has recharacterized the issues on appeal so as to avoid pyramiding.  "[D]isabilities arising from a single disease entity, . . . are to be rated separately."  38 C.F.R. § 4.25(b) (2017).  However, "[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided."  38 C.F.R. § 4.14 (2017).  "[T]he rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered.  Brady v. Brown, 4 Vet.App. 203, 206 (1993).  As both fibromyalgia and myalgia contemplate the symptomatology of muscle pain, the Board has characterized them as a single issue, and will address non-fibromyalgia-related symptomatology separately as due to an undiagnosed illness.  

The issue of entitlement to service connection an undiagnosed illness (including tremors, memory/time lapse, rash, menstrual problems, and neurological issues claimed as "sciatic nerve") is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran has a current diagnosis of fibromyalgia that has manifested to a compensable degree during a six month period since service.

	
CONCLUSION OF LAW

The criteria for presumptive service connection for fibromyalgia as a qualifying chronic disability have been met.  38 U.S.C.A. §§, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts service connection for fibromyalgia and/or an undiagnosed illness is related to her active service in the Gulf War.  See August 2007 statement, April 2011 statement.

The Veteran served in the Southwest Asia Theater of Operations from January 13, 1992 through February 21, 1992.  Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Pertinent to this appeal, fibromyalgia is considered a "medically unexplained chronic multisymptom illness."  38 C.F.R. § 3.317(a)(2)(i)(B)(2).

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).
An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
 § 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board finds that, with respect to fibromyalgia, the Veteran meets the requirements for service connection under 38 C.F.R. § 3.317.

As noted above, the Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War. 

With regard to a qualifying chronic disability, due to an unexplained chronic multisymptom illnesses subject to presumptive service connection, a May 2011 VA examination report notes that the Veteran has a diagnosis of fibromyalgia and that she had been experiencing symptoms since the early 1990s.  As fibromyalgia is specifically designated as a medically unexplained chronic multisymptom illness subject to presumptive service connection, this requirement has been met.  38 C.F.R. § 3.317.  Additionally, the competent evidence of record also shows symptoms of fibromyalgia consistent with a compensable disability rating of 10 percent, which is assigned if continuous medication is required for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  In that regard, the May 2011 VA examination report notes that continuous medication was required for control of the Veteran's fibromyalgia. 

Based on the above, service connection for fibromyalgia, as a qualifying chronic disability of chronic multi-symptom illness, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 





ORDER

Service connection for fibromyalgia (including joint pain, muscle pain, sleep disturbance, and headaches,), to include as due to a medically unexplained chronic multisymptom illness.is granted.



REMAND

The Veteran contends that she is entitled to service connection for an undiagnosed illness (including tremors, memory/time lapse, rash, menstrual problems, and neurological issues claimed as "sciatic nerve").  See August 2007 statement, April 2011 statement.

As noted above, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The Veteran's post-service treatment records reflect a variety of complaints including tremors, memory/time lapse, rash, menstrual problems, and neurological issues to include the sciatic nerve .  The evidence of record is inadequate to determine whether these symptoms are due to undiagnosed illness or are part of a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, and potentially subject to service connection under the provisions pertaining to Persian Gulf veterans discussed above.

Given the foregoing, the Board finds that a medical opinion based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale, would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  The AOJ should schedule the Veteran for a VA Gulf War/undiagnosed illness examination, with an appropriate examiner.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.

The examiner is requested to state whether the Veteran's complaints of tremors, memory/time lapse, rash, menstrual problems, and neurological issues claimed as "sciatic nerve" is attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state.  The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more).  The examiner should also indicate whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multi-symptom illness defined by a cluster of signs or symptoms.

If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of tremors, memory/time lapse, rash, menstrual problems, and neurological issues therein.  

The examiner is asked to opine as to whether the Veteran's service-connected fibromyalgia is a separate and distinct disease from the above symptoms, and if so, identify the symptomatology that is separate and distinct from fibromyalgia.  

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  The AOJ should undertake any additional development it deems warranted.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


